Title: From George Washington to Major General Jabez Huntington, 6 September 1778
From: Washington, George
To: Huntington, Jabez


          
            Sir,
            Head Quarters [White Plains] Septr 6th 1778
          
          I had the pleasure of your letter of the 4th Instant.
          It is probable the Fleet you mention is part of the one which passed through the Sound
            some time ago, for the relief of Rhode Island, now on its return to new York. But if any
            thing serious is designed in your quarter, it must soon be determined. I thank you for
            the early information—and am Sir Yr Most Obet Servt
          
            Go: Washington
          
        